DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 09/19/2022. Claims 1-3 and 5-7 are currently pending with claims 1-3 and 6 amended and claim 4 canceled.

Response to Arguments
Applicant's arguments filed 09/19/2022, with respect to the art rejections, have been fully considered but they are not persuasive. In response to arguments on page 4 of the response, it is agreed that the combination of the prior art Sakaguchi and Hiroyuki does not teach the limitations as amended in claim 1. However, the prior art Sakaguchi does further teach where the heating element is disposed about the rotating body via being disposed in the stator ([0053]: as being provided on an outer peripheral surface). Further, the prior art Ueno et al. US 5,239,614 (Ueno) teaches where heating elements may be disposed about a cylindrical body similar to the heating element being disposed about a cylindrical body of Sakaguchi. It is therefore disagreed that the claims are patentable. See rejection to follow.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 3 the limitation "control means" is used, and from the specification [0074] it is being interpreted as "a CPU … a data storage unit … including a ROM, a RAM, a hard disk, and the like". 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0160877 to Sakaguchi (Sakaguchi) in view of JPH 04201358 to Hiroyuki (Hiroyuki) and in view of US 5,239,614 to Ueno et al. (Ueno).
In Reference to Claim 1
	Sakaguchi teaches a vacuum pump (Fig. 1: P1) that exhausts gas (abstract) by rotation of a rotating body (4), the vacuum pump comprising: an exhaust flow path for exhausting the gas (8, 2); and a heating means for heating the exhaust flow path (11, 13), the heating means arranged around the rotating body (as disposed in 12).
	Sakaguchi does not explicitly set forth “… the heating means includes a plurality of resistance heating elements connected in parallel to a pair of wiring lines, and the plurality of resistance heating elements are arranged at intervals around the rotating body ….” 
Regarding the limitation “… the heating means includes a plurality of resistance heating elements connected in parallel to a pair of wiring lines …”
Hiroyuki is related to a heating means with means to determine disconnected or open circuits, as the claimed invention (page 1 of translation), and teaches the heating means includes a plurality of resistance heating elements connected in parallel to a pair of wiring lines (Fig 2, and page 1 of translation), in order to accurately determine if the heater is working (page 1 of translation).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Sakaguchi with the teachings of Hiroyuki to have the heating means includes a plurality of resistance heating elements connected in parallel to a pair of wiring lines, in order to accurately determine if the heater is working.
Regarding the limitation “… the plurality of resistance heating elements are arranged at intervals around the rotating body …”
	Ueno is related to a heating means with a plurality of resistance heating element (Fig. 3: 14a-14f for instance) to provide heat to a cylindrical body (Fig. 2: 40), as the claimed invention, and teaches the plurality of resistance heating elements are arranged at intervals around the cylindrical body (Fig. 3), for providing increased control of the heating elements through current adjustments (abstract).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have provided in the system of Sakaguchi with the teaching of Ueno wherein the plurality of resistance heating elements are arranged at intervals around the rotating body (the rotating body of Sakaguchi), so as to increase the control of the heating elements through separately disposed heating elements and through current adjustments (Ueno: abstract).
In Reference to Claim 2 
Hiroyuki teaches a current measuring device (page 2 of translation) for measuring a sum of values of currents flowing through the plurality of resistance heating elements (page 2 of translation), wherein a number of faulty resistance heating elements out of the plurality of resistance heating elements is determined on the basis of a measured value obtained by the current measuring device (page 2 of translation).
In Reference to Claim 3 
Hiroyuki teaches wherein the number of faulty resistance heating elements is output to a control means of the vacuum pump (page 2 of translation).
In Reference to Claim 5 
Hiroyuki teaches the pair of wiring lines and the plurality of resistance heating elements are coupled to each other by a connector (Fig 2, shows the wires being connected together which implies that there has to be a connection method between them).
In Reference to Claim 6 
Hiroyuki teaches both end portions of at least either one of the pair of wiring lines are coupled (Fig 2, shows the wires being connected together which implies that there has to be a connection method between them). 
In Reference to Claim 7
Sakaguchi in view of Hiroyuki teaches heating device (see claim 1 rejection above) for a vacuum pump (Sakaguchi - P1) that includes the heating means in the vacuum pump according claim 1 (see rejection above).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show molecular pumps with heating means.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                           
/David E Sosnowski/SPE, Art Unit 3745